Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present rejection replacing Non-Final Office Action issued on 10/05/2020. Since the latter Office Action addressed the wrong set of claims (i.e. non-elected claims 1-10 and 16-18), the corresponding rejections under 35 USC 102 and 35 USC 103 are withdrawn. 

Election/Restrictions
1.    Claims 1-10 and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected flexible film, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/10/2020.

 2.   Applicant's election with traverse of Group II (claims 11-15) in the reply filed on 9/10/2020 is acknowledged. The traversal is on the ground(s) that disclosure of cited by Examiner US 5043410 does not teach the amended structure of perfluoropolyether diol end groups. This is not found persuasive because Re et al (US 5026814) and Ferreri et al (US 5332798) disclose such formula. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 11-12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Donatti et al (US 20060222775) in view of Re et al (US 5026814), cited in IDS.

Donatti teaches an instrument panel comprising relatively hard substrate 12, an expanded polyurethane resilient layer 14 disposed on substrate 12, and a polyurethane cover skin 16 disposed on layer 14 (see 0016 and Figure 1) which used in moto vehicles.  

Donatti fails to teach a structure of polyurethane resilient layer.

Re teaches insulating and protective membranes (see 6:10) and coatings (see Example 25 at 11:15 and Example 26 at 11:55) formed from perfluoropolyether diol with claimed end groups (see 2:55), 4,4'diphenylmethane diisocyanate (MDI), (see 7:50) and 1,4-butane diol (BDO) (see 8:50).
Re teaches that the fluorinated polyurethane above combines a broad temperature range of application, along with high film forming power and mechanical properties (i.e. tensile strength and elasticity).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Re's polyurethane  in Donatti’s applications, since it possesses exceptional mechanical properties and high film forming power .

14 rejected under 35 U.S.C. 103 as being unpatentable over Troester et al (US 5013508) in view of Re.
Troester teaches the  polyurethane skins used as lining for plastic molded articles, such as automobile dashboards (see claim 1).

Troester fails to teach a structure of polyurethane skin layer.

Re teaches insulating and protective membranes (see 6:10) and coatings (see Example 25 at 11:15 and Example 26 at 11:55) formed from perfluoropolyether diol with claimed end groups (see 2:55), 4,4'diphenylmethane diisocyanate (MDI), (see 7:50) and 1,4-butane diol (BDO) (see 8:50).

Re teaches that the fluorinated polyurethane above combines a broad temperature range of application, along with high film forming power and  mechanical properties (i.e. tensile strength and elasticity).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Re's polyurethane  in Troester’s applications, since it possesses exceptional mechanical properties and high film forming power .

5.	Claims 13 rejected under 35 U.S.C. 103 as being unpatentable over Michael et al (US 20030124271) in view of Re.

Michael teaches a vehicle trim panel/radiator element integral unit comprising a multi-layer substrate comprising a core layer and at least one outer layer (see claim 1). The first, second, third and fourth outer layer 24-27 may comprise outer or intermediate structures comprising a polymeric layer or coating and a non-woven mat (see 0039), which can comprise polyurethane as a binder (see 0041).


Michael fails to teach a structure of polyurethane binder.

Re teaches insulating and protective membranes (see 6:10) and coatings (see Example 25 at 11:15 and Example 26 at 11:55) formed from perfluoropolyether diol with claimed end groups (see 2:55), 4,4'diphenylmethane diisocyanate (MDI), (see 7:50) and 1,4-butane diol (BDO) (see 8:50).

Re teaches that the fluorinated polyurethane above combines a broad temperature range of application, along with high film forming power and mechanical properties (i.e. tensile strength and elasticity).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Re's polyurethane  in Michael’s applications, since it possesses exceptional mechanical properties and high film forming power .





6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL

/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765